Plaintiff in error was tried and convicted at the September term of the county court of Dewey county on a charge of selling intoxicating liquors. Judgment was rendered against him on the 25th day of September, at which time the court gave sixty days in which to prepare and serve case-made, but no time was fixed by the court in which the appeal should be perfected in this court. It would therefore be necessary for the appeal to be perfected within the time provided by the statute. Section 6948, Snyder's Statutes, requires that appeals in misdemeanor cases must be perfected within sixty days after judgment is rendered, unless the trial court for good cause extends such time. No such order was made in this case. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not perfected within the time allowed by law. The motion is well taken and is sustained. The appeal is dismissed with directions to the county court of Dewey county to enforce the judgment and sentence.